Order entered July 30, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-01360-CV

                           HIGH REV POWER, L.L.C., Appellant

                                                V.

                  MASSIMO MOTOR SPORTS, LLC, ET AL., Appellees

                       On Appeal from the County Court at Law No. 4
                                   Dallas County, Texas
                           Trial Court Cause No. CC-12-07411-D

                                            ORDER
       We REINSTATE this appeal.

       In an order dated June 17, 2015, the Court ordered the Honorable Ken Tapscott, Judge of

the County Court at Law No. 4, to conduct a hearing and make findings of fact as to whether (1)

the lost or destroyed exhibits could be replaced by agreement of the parties and (2) if the lost or

destroyed exhibits could not be replaced by agreement of the parties, they could be replaced with

a copy determined by the trial court to accurately duplicate with reasonable certainty the original

exhibits. On July 20, 2015, the Court received a supplemental clerk’s record containing Judge

Tapscott’s findings.

       Judge Tapscott found that (1) Plaintiff’s tendered exhibits 7, 14, 17, and 26 are duplicates

and accurate copies of the same Plaintiff’s exhibits 7, 14, 17, and 26 that were offered and
admitted during trial; and (2) Defendants’ exhibit 4, standing alone as a documentary exhibit, is

not necessary for purposes of determining the merits of the appeal.

       We ORDER Coral Hough, Official Court Reporter for the County Court at Law No. 4, to

file the reporter’s record, including the copies of Plaintiff’s exhibits 7, 14, 17, and 26, within

THIRTY DAYS of the date of this order.

       We DIRECT the Clerk of this Court to send a copy of this order by electronic

transmission to Ms. Hough and all counsel of record.

                                                    /s/     ELIZABETH LANG-MIERS
                                                            JUSTICE